DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 2, The limitation, “a first engagement part second contact portion that protrudes further than the first engagement part first contact portion is unclear as the direction of “protrudes” has not been defined.
	Claim 3 is indefinite as being dependent on indefinite claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hatagishi et al. (2002/0041496).
With respect to claim 1, Hatagishi discloses a frame-like body of an illumination lamp, the frame-like body comprising: 
a first engagement part [21a, side surface and top edge of 21] that is provided at a first end and that engages with a plate-like member [10] having a through-hole, a first edge portion of the through-hole being received in the first engagement; and
a second engagement part [21a, side surface and top edge of 21] that is provided at a second end and that engages with the plate-like member [10], a second edge portion of the through-hole being received in the second engagement part [21a, side surface and top edge of 21], said second engagement part [21a, side surface and top edge of 21] including an arm portion [21a] having elasticity [flexible; paragraph 0093] allowing the arm portion to be deformed and passed through the through-hole when securing the second engagement part [21a, side surface and top edge of 21] to the second edge portion and to create a snap-fit connection of the second edge portion.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by EP1283131.
With respect to claim 1, EP1283131 discloses a frame-like body of an illumination lamp, the frame-like body comprising: 
a first engagement part [20, 21] that is provided at a first end and that engages with a plate-like member [10] having a through-hole, a first edge portion of the through-hole being received in the first engagement; and
a second engagement part [flange 21, 24] that is provided at a second end and that engages with the plate-like member [10], a second edge portion of the through-hole being received in the second engagement part [flange 21, 24], said second engagement part [flange 21, 24] including an arm portion [24] having elasticity allowing the arm portion to be deformed and passed through the through-hole when securing the second engagement part [flange 21, 24] to the second edge portion and to create a snap-fit connection of the second edge portion.
With respect to claim 2, EP1283131 discloses the frame-like body of an illumination lamp according to claim 1, wherein the first engagement part [20, 21] is configured comprising: a first engagement-part first contact portion [21] that protrudes from a first end, which is one end of a frame-like body main-body portion and that makes contact with a first surface of the plate-like member [10]; and a first engagement-part second contact portion [20] that protrudes further than the first engagement-part first contact portion [21] from the first end of the frame-like body main-body portion and that makes contact with a second surface of the plate-like member [10; figures 1 and 2]. 

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claims 4 and 5 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
In the frame-line body of an illumination lamp of claim 2, wherein a value of a distance between the first engagement-part first contact portion and the first engagement-part second contact portion is a constant value at a proximal end of the first engagement-part first contact portion, prior art fails to show or suggest at a distal end of the first engagement-part first contact portion, the value gradually increases as the separation increases in a direction in which the first engagement-part first contact portion protrudes from the frame-like body main-body portion.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA K TSO/           Primary Examiner, Art Unit 2875